Exhibit 10.1

BRIGHT HORIZONS FAMILY SOLUTIONS INC.

2012 OMNIBUS LONG-TERM INCENTIVE PLAN, AS AMENDED AND RESTATED

EFFECTIVE AS OF MAY 29, 2019

1. DEFINED TERMS

Exhibit A, which is incorporated by reference, defines the terms used in the
Plan and sets forth certain operational rules related to those terms.

2. PURPOSE

The Plan has been established to advance the interests of the Company by
providing for the grant to Participants of Stock-based and other incentive
Awards. The Plan was originally effective on the Original Effective Date, was
amended effective as of June 1, 2017, and is hereby amended and restated
effective as of the Restatement Effective Date. Changes made pursuant to this
amendment and restatement shall only apply to Awards granted on or after the
Restatement Effective Date. Awards granted prior to the Restatement Effective
Date shall continue to be governed by the applicable Award agreements and the
terms of the Plan without giving effect to the changes made pursuant to this
amendment and restatement, and the Administrator shall administer such Awards in
accordance with the Plan without giving effect to changes made pursuant to this
amendment and restatement.

3. ADMINISTRATION

The Administrator has discretionary authority, subject only to the express
provisions of the Plan, to interpret the Plan; determine eligibility for and
grant Awards; determine, modify or waive the terms and conditions of any Award;
determine the form of settlement of Awards (whether in cash, shares of Stock, or
other property); prescribe forms, rules and procedures relating to the Plan and
Awards; and otherwise do all things necessary or appropriate to carry out the
purposes of the Plan. Determinations of the Administrator made under the Plan
will be conclusive and will bind all parties.

4. LIMITS ON AWARDS UNDER THE PLAN

(a) Number of Shares. Subject to adjustment as provided in Section 7(b), the
maximum number of shares of Stock that may be delivered in satisfaction of
Awards granted under the Plan on or after the Restatement Effective Date is two
million nine hundred forty thousand and eighty-two (2,940,082), which is the sum
of (i) two million three hundred fifty thousand (2,350,000) shares of Stock,
plus (ii) five hundred ninety thousand and eighty-two (590,082) shares of Stock,
which is the number of shares of Stock that remained available for Awards under
the Plan as of April 4, 2019. The number of shares under subsection (ii) above
shall be reduced by the number of shares subject to Awards that are granted
under the Plan after April 4, 2019 and before the Restatement Effective Date, if
any. In addition, the number of shares of Stock subject to outstanding Awards
granted under the Plan prior to April 4, 2019 that expire, become unexercisable,
terminate or are forfeited to or repurchased by the Company without having been
exercised, vested, or paid in full on or after April 4, 2019 (not exceeding two
million nine hundred thirty-one thousand one hundred and sixty-two (2,931,162)
shares, subject to adjustment as provided in Section 7(b)) may be delivered in
satisfaction of Awards granted under the Plan on or after the Restatement
Effective Date. The share reserve represents an increase of two million three
hundred fifty thousand (2,350,000) shares of Stock under this amendment and
restatement. Up to two million nine hundred forty thousand and eighty-two
(2,940,082) shares may be issued in satisfaction of ISOs, subject to adjustment
as provided in Section 7(b), but nothing in this Section 4(a) will be construed
as requiring that any, or any fixed number of, ISOs be awarded under the Plan.
For purposes of this Section 4(a), the number of shares of Stock delivered in
satisfaction of Awards will be determined (i) by including shares of Stock
withheld by the Company in payment of the exercise price or purchase price of
the Award or in satisfaction of tax withholding requirements with respect to the
Award, (ii) by including the full number of shares covered by a SAR any portion
of which is settled in Stock (and not only the number of shares of Stock
delivered in settlement), (iii) by excluding any shares of Stock underlying
Awards settled in cash, and (iv) by

 

1



--------------------------------------------------------------------------------

excluding any shares of Stock underlying Awards that expire, become
unexercisable, terminate or are forfeited to or repurchased by the Company
without having been exercised, vested, or paid in full, as applicable. For the
avoidance of doubt, the number of shares of Stock available for delivery under
the Plan will not be increased by any shares of Stock delivered under the Plan
that are subsequently purchased on the open market using proceeds directly
attributable to Stock Option exercises. To the extent consistent with the
requirements of Section 422 and other applicable requirements (including
applicable stock exchange requirements), Stock issued under Substitute Awards
shall not reduce the number of shares available for Awards under the Plan. The
shares which may be delivered under Substitute Awards shall be in addition to
the limitations set forth in this Section 4(a) on the number of shares available
for issuance under the Plan, and such Substitute Awards shall not be subject to
the per-Participant Award limits described in Section 4(c) below.

(b) Type of Shares. Stock delivered by the Company under the Plan may be
authorized but unissued Stock or previously issued Stock acquired by the
Company.

(c) Individual Limits. The following additional limits will apply to Awards of
the specified type granted to any person in any calendar year, subject to
adjustment as described in Section 7(b):

(1) Stock Options: five-hundred thousand (500,000) shares of Stock.

(2) SARs: five-hundred thousand (500,000) shares of Stock.

(3) Awards other than Stock Options or SARs: two-hundred and fifty thousand
(250,000) shares of Stock.

In applying the foregoing limits, (i) all Awards of the specified type granted
to the same person in the same calendar year will be aggregated and made subject
to one limit; (ii) the limits applicable to Stock Options and SARs refer to the
number of shares of Stock subject to those Awards; (iii) the share limit under
clause (3) refers to the maximum number of shares of Stock that may be
delivered, under an Award or Awards of the type specified in clause (3) assuming
a maximum payout; and (iv) all Awards, other than Awards that are settled in
cash, count against the applicable share limit under clause (1), (2) or (3).

(d) Non-Employee Director Limits. Notwithstanding the limits in subsection
(c) above, the maximum grant date fair value of Awards granted to any
non-Employee director of the Board in any calendar year, calculated in
accordance with FASB ASC 718 (or any successor provision), assuming a maximum
payout, plus cash retainers and other cash fees paid to any non-Employee
director of the Board in such calendar year, may not exceed five hundred
thousand dollars ($500,000).

5. ELIGIBILITY AND PARTICIPATION

The Administrator will select Participants from among key Employees and
directors of, and consultants and advisors to, the Company and its Affiliates.
Eligibility for ISOs is limited to individuals described in the first sentence
of this Section 5 who are employees of the Company or of a “parent corporation”
or “subsidiary corporation” of the Company as those terms are defined in
Section 424 of the Code. Eligibility for Stock Options, other than ISOs, and
SARs is limited to individuals described in the first sentence of this Section 5
who are providing direct services on the date of grant of the Award to the
Company or to a subsidiary of the Company that would be described in the first
sentence of Treas. Regs. §1.409A-1(b)(5)(iii)(E).

6. RULES APPLICABLE TO AWARDS

(a) All Awards.

(1) Award Provisions. The Administrator will determine the terms of all Awards,
subject to the limitations provided herein. By accepting (or, under such rules
as the Administrator may prescribe, being deemed to have accepted) an Award, the
Participant will be deemed to have agreed to the terms of the Award and the
Plan.

 

2



--------------------------------------------------------------------------------

Notwithstanding any provision of this Plan to the contrary, Substitute Awards
may contain terms and conditions that are inconsistent with the terms and
conditions specified herein, as determined by the Administrator. No term of an
Award shall provide for automatic “reload” grants of additional Awards upon
exercise of an Option or SAR or otherwise as a term of an Award.

(2) Term of Plan. No Awards may be made after ten (10) years from the
Restatement Effective Date, but previously granted Awards may continue beyond
that date in accordance with their terms.

(3) Transferability. Neither ISOs nor, except as the Administrator otherwise
expressly provides in accordance with the third sentence of this
Section 6(a)(3), other Awards, may be transferred other than by will or by the
laws of descent and distribution. During a Participant’s lifetime, ISOs (and,
except as the Administrator otherwise expressly provides in accordance with the
third sentence of this Section 6(a)(3), SARs and NSOs) may be exercised only by
the Participant. The Administrator may permit the gratuitous transfer (i.e.,
transfer not for value) of Awards other than ISOs to any transferee eligible to
be covered by the provisions of Form S-8 (under the Securities Act), subject to
such limitations as the Administrator may impose.

(4) Vesting, etc. The Administrator will determine the time or times at which an
Award will vest or become exercisable and the terms on which a Stock Option or
SAR will remain exercisable. Awards granted under the Plan shall include vesting
schedules under which no portion of an Award shall vest earlier than one year
from the date of grant; provided however that, subject to any adjustments made
in accordance with Section 7(b) below, up to five percent (5%) of shares of
Stock subject to the maximum share limit set forth in Section 4(b) as of the
Restatement Effective Date may be granted without regard to this minimum vesting
requirement. The Administrator may at any time accelerate the vesting or
exercisability of an Award, regardless of any adverse or potentially adverse tax
or other consequences resulting from such acceleration. Unless the Administrator
expressly provides otherwise, however, the following rules will apply if a
Participant’s Employment ceases:

(A) Immediately upon the cessation of the Participant’s Employment and except as
provided in (B), (C), (D) or (E) below, each Stock Option and SAR that is then
held by the Participant or by the Participant’s permitted transferees, if any,
will cease to be exercisable and will terminate and all other Awards that are
then held by the Participant or by the Participant’s permitted transferees, if
any, to the extent not already vested will be forfeited.

(B) Subject to (C), (D) and (E) below, all Stock Options and SARs held by the
Participant or the Participant’s permitted transferees, if any, immediately
prior to the cessation of the Participant’s Employment, to the extent then
exercisable, will remain exercisable for the lesser of (i) a period of sixty
(60) days or (ii) the period ending on the latest date on which such Stock
Option or SAR could have been exercised without regard to this Section 6(a)(4),
and will thereupon immediately terminate.

(C) All Stock Options and SARs held by a Participant or the Participant’s
permitted transferees, if any, immediately prior to the Participant’s cessation
of Employment by reason of death, to the extent then exercisable, will remain
exercisable for the lesser of (i) the one (1) year period ending with the first
anniversary of the Participant’s death or (ii) the period ending on the latest
date on which such Stock Option or SAR could have been exercised without regard
to this Section 6(a)(4), and will thereupon immediately terminate.

(D) All Stock Options and SARs held by a Participant or the Participant’s
permitted transferees, if any, immediately prior to the Participant’s cessation
of Employment by reason of Disability, to the extent then exercisable, will
remain exercisable for the lesser of (i) a period of one hundred and eighty
(180) days, or (ii) the period ending on the latest date on which such Stock
Option or SAR could have been exercised without regard to this Section 6(a)(4),
and will thereupon immediately terminate.

 

3



--------------------------------------------------------------------------------

(E) All Stock Options and SARs held by a Participant or the Participant’s
permitted transferees, if any, immediately prior to the Participant’s cessation
of Employment by reason of Retirement, to the extent then exercisable, will
remain exercisable for the lesser of (i) a period of ninety (90) days, or
(ii) the period ending on the latest date on which such Stock Option or SAR
could have been exercised without regard to this Section 6(a)(4), and will
thereupon immediately terminate.

(F) All Stock Options and SARs (whether or not exercisable) held by a
Participant or the Participant’s permitted transferees, if any, immediately
prior to the cessation of the Participant’s Employment will immediately
terminate upon such cessation of Employment if the termination is for Cause or
occurs in circumstances that in the sole determination of the Administrator
would have constituted grounds for the Participant’s Employment to be terminated
for Cause.

(5) Additional Restrictions. The Administrator may cancel, rescind, withhold or
otherwise limit or restrict any Award at any time if the Participant is not in
compliance with all applicable provisions of the Award agreement and the Plan,
or if the Participant breaches any agreement with the Company or its Affiliates
with respect to non-competition, non-solicitation or confidentiality. Without
limiting the generality of the foregoing, the Administrator may recover Awards
made under the Plan and payments under or gain in respect of any Award to the
extent required to comply with (i) Section 10D of the Exchange Act, or any stock
exchange or similar rule adopted under said Section or (ii) any applicable
Company clawback or recoupment policy as in effect from time to time. Each
Participant, by accepting or being deemed to have accepted an Award under the
Plan, agrees to cooperate fully with the Administrator, and to cause any and all
permitted transferees of the Participant to cooperate fully with the
Administrator, to effectuate any forfeiture or disgorgement required hereunder.
Neither the Administrator nor the Company nor any other person, other than the
Participant and his or her permitted transferees, if any, will be responsible
for any adverse tax or other consequences to a Participant or his or her
permitted transferees, if any, that may arise in connection with this
Section 6(a)(5).

(6) Taxes. The delivery, vesting and retention of Stock, cash or other property
under an Award are conditioned upon full satisfaction by the Participant of all
tax withholding requirements with respect to the Award. The Administrator will
prescribe such rules for the withholding of taxes as it deems advisable. The
Administrator may, but need not, hold back shares of Stock from an Award or
permit a Participant to tender previously owned shares of Stock in satisfaction
of tax withholding requirements (but not in excess of the maximum withholding
amount consistent with the Award being subject to equity accounting treatment
under FASB ASC 718 (or any successor provision)).

(7) Dividends, Dividend Equivalents, Etc. The Administrator may provide for the
payment of amounts (on terms and subject to conditions established by the
Administrator) in lieu of cash dividends or other cash distributions with
respect to Stock subject to an Award whether or not the holder of such Award is
otherwise entitled to share in the actual dividend or distribution in respect of
such Award; provided, however, that (a) dividends or dividend equivalents
relating to an Award that, at the dividend payment date, remain subject to a
risk of forfeiture (whether service-based or performance-based) shall be subject
to the same risk of forfeiture as applies to the underlying Award and shall only
be paid to the extent the underlying Award vests and is paid and (b) no
dividends or dividend equivalents shall be payable with respect to Options or
SARs. Any entitlement to dividend equivalents or similar entitlements will be
established and administered either consistent with an exemption from, or in
compliance with, the requirements of Section 409A. Dividends or dividend
equivalent amounts payable in respect of Awards that are subject to restrictions
may be subject to such additional limitations or restrictions as the
Administrator may impose.

(8) Rights Limited. Nothing in the Plan will be construed as giving any person
the right to be granted an Award or to continued employment or service with the
Company or its Affiliates, or any rights as a stockholder except as to shares of
Stock actually issued under the Plan. The loss of existing or potential profit
in Awards will not

 

4



--------------------------------------------------------------------------------

constitute an element of damages in the event of termination of Employment for
any reason, even if the termination is in violation of an obligation of the
Company or any Affiliate to the Participant.

(9) Coordination with Other Plans. Awards under the Plan may be granted in
tandem with, or in satisfaction of or substitution for, other Awards under the
Plan or awards made under other compensatory plans or programs of the Company or
its Affiliates. For example, but without limiting the generality of the
foregoing, awards under other compensatory plans or programs of the Company or
its Affiliates may be settled in Stock (including, without limitation,
Unrestricted Stock) if the Administrator so determines, in which case the shares
delivered will be treated as awarded under the Plan (and will reduce the number
of shares thereafter available under the Plan in accordance with the rules set
forth in Section 4).

(10) Section 409A.

(A) Each Award will contain such terms as the Administrator determines, and will
be construed and administered such that the Award either qualifies for an
exemption from the requirements of Section 409A or satisfies such requirements.

(B) Notwithstanding Section 9 of this Plan or any other provision of this Plan
or any Award agreement to the contrary, the Administrator may unilaterally
amend, modify or terminate the Plan or any outstanding Award, including but not
limited to changing the form of the Award, if the Administrator determines that
such amendment, modification or termination is necessary or advisable to avoid
the imposition of an additional tax, interest or penalty under Section 409A.

(C) If a Participant is deemed on the date of the Participant’s termination of
Employment to be a “specified employee” within the meaning of that term under
Section 409A(a)(2)(B), then, with regard to any payment that is considered
nonqualified deferred compensation under Section 409A, to the extent applicable,
payable on account of a “separation from service”, such payment will be made or
provided on the date that is the earlier of (i) the expiration of the six-month
period measured from the date of such “separation from service” and (ii) the
date of the Participant’s death (the “Delay Period”). Upon the expiration of the
Delay Period, all payments delayed pursuant to this Section 6(a)(10)(C) (whether
they would have otherwise been payable in a single lump sum or in installments
in the absence of such delay) will be paid on the first business day following
the expiration of the Delay Period in a lump sum and any remaining payments due
under the Award will be paid in accordance with the normal payment dates
specified for them in the applicable Award agreement.

(D) For purposes of Section 409A, each payment made under this Plan will be
treated as a separate payment.

(E) With regard to any payment considered to be nonqualified deferred
compensation under Section 409A, to the extent applicable, that is payable upon
a change in control of the Company or other similar event (including a Covered
Transaction), if necessary to avoid the imposition of an additional tax,
interest or penalty under Section 409A, no amount will be payable unless such
change in control constitutes a “change in control event” within the meaning of
Section 1.409A-3(i)(5) of the Treasury Regulations.

(11) Fair Market Value. In determining the fair market value of any share of
Stock under the Plan, the Administrator will make the determination in good
faith consistent with the rules of Section 422 and Section 409A to the extent
applicable.

(b) Stock Options and SARs.

(1) Time And Manner Of Exercise. Unless the Administrator expressly provides
otherwise, no Stock Option or SAR will be deemed to have been exercised until
the Administrator receives a notice of exercise (in form

 

5



--------------------------------------------------------------------------------

acceptable to the Administrator), which may be an electronic notice, signed
(including electronic signature in form acceptable to the Administrator) by the
appropriate person and accompanied by any payment required under the Award. A
Stock Option or SAR exercised by any person other than the Participant will not
be deemed to have been exercised until the Administrator has received such
evidence as it may require that the person exercising the Award has the right to
do so.

(2) Exercise Price. The exercise price (or the base value from which
appreciation is to be measured) of each Award requiring exercise (other than a
Substitute Award) will be no less than 100% (or in the case of an ISO granted to
a ten-percent shareholder within the meaning of subsection (b)(6) of
Section 422, 110%) of the fair market value of the Stock subject to the Award,
determined as of the date of grant, or such higher amount as the Administrator
may determine in connection with the grant.

(3) Payment Of Exercise Price. Where the exercise of an Award is to be
accompanied by payment, payment of the exercise price will be by cash or check
acceptable to the Administrator or by such other legally permissible means, if
any, as may be acceptable to the Administrator, including, without limitation,
(i) through the delivery of previously acquired unrestricted shares of Stock, or
the withholding of unrestricted shares of Stock otherwise deliverable upon
exercise, in either case that have a fair market value equal to the exercise
price, (ii) through a broker-assisted exercise program acceptable to the
Administrator, or (iii) by any combination of the foregoing permissible forms of
payment. The delivery of previously acquired shares in payment of the exercise
price under clause (i) above may be accomplished either by actual delivery or by
constructive delivery through attestation of ownership, subject to such rules as
the Administrator may prescribe.

(4) Maximum Term. Stock Options and SARs will have a maximum term not to exceed
ten (10) years from the date of grant (or five (5) years from the date of grant
in the case of an ISO granted to a ten-percent shareholder described in
Section 6(b)(2) above.

(5) No Repricing. Except in connection with a corporate transaction involving
the Company (which term includes, without limitation, any stock dividend, stock
split, extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination or exchange of shares) or as
otherwise contemplated by Section 7 below, the Company may not, without
obtaining stockholder approval, (A) amend the terms of outstanding Stock Options
or SARs to reduce the exercise price or base value of such Stock Options or
SARs, (B) cancel outstanding Stock Options or SARs in exchange for Stock Options
or SARs with an exercise price or base value that is less than the exercise
price or base value of the original Stock Options or SARs, or (C) cancel
outstanding Stock Options or SARs that have an exercise price or base value
greater than the fair market value of a share of Stock on the date of such
cancellation in exchange for cash, another Award or other consideration.

7. EFFECT OF CERTAIN TRANSACTIONS

(a) Mergers, etc. Except as otherwise provided in an Award agreement, the
following provisions will apply in the event of a Covered Transaction:

(1) Assumption or Substitution. If the Covered Transaction is one in which there
is an acquiring or surviving entity, the Administrator may (but, for the
avoidance of doubt, need not) provide (i) for the assumption or continuation of
some or all outstanding Awards or any portion thereof or (ii) for the grant of
new awards in substitution therefor by the acquirer or survivor or an affiliate
of the acquirer or survivor.

(2) Cash-Out of Awards. Subject to Section 7(a)(5) below the Administrator may
(but, for the avoidance of doubt, need not) provide for payment (a “cash-out”),
with respect to some or all Awards or any portion thereof, equal in the case of
each affected Award or portion thereof to the excess, if any, of (A) the fair
market value of one share of Stock (as determined by the Administrator in its
reasonable discretion) times the number of shares of Stock subject to the Award
or such portion, over (B) the aggregate exercise or purchase price, if any,
under the Award or such portion (in the case of a SAR, the aggregate base value
above which appreciation is measured), in each case on such payment terms (which
need not be the same as the terms of payment to holders of Stock) and other
terms,

 

6



--------------------------------------------------------------------------------

and subject to such conditions, as the Administrator determines; provided,
however, for the avoidance of doubt, that if the exercise or purchase price (or
base value) of an Award is equal to or greater than the fair market value of one
share of Stock, the Award may be cancelled with no payment due hereunder or
otherwise in respect of such Award.

(3) Acceleration of Certain Awards. Subject to Section 7(a)(5) below, the
Administrator may (but, for the avoidance of doubt, need not) provide that any
Award requiring exercise will become exercisable, in full or in part, and/or
that the delivery of any shares of Stock remaining deliverable under any
outstanding Award of Stock Units (including Restricted Stock Units and
Performance Awards to the extent consisting of Stock Units) will be accelerated
in full or in part, in each case on a basis that gives the holder of the Award a
reasonable opportunity, as determined by the Administrator, following exercise
of the Award or the delivery of the shares, as the case may be, to participate
as a stockholder in the Covered Transaction.

(4) Termination of Awards Upon Consummation of Covered Transaction. Except as
the Administrator may otherwise determine in any case, each Award will
automatically terminate (and in the case of outstanding shares of Restricted
Stock, will automatically be forfeited) upon consummation of the Covered
Transaction, other than any Award that is assumed or substituted pursuant to
Section 7(a)(1) above or otherwise continues after the Covered Transaction.

(5) Additional Limitations. Any share of Stock and any cash or other property
delivered pursuant to Section 7(a)(2) or Section 7(a)(3) above with respect to
an Award may, in the discretion of the Administrator, contain such restrictions,
if any, as the Administrator deems appropriate to reflect any performance or
other vesting conditions to which the Award was subject and that did not lapse
(and were not satisfied) in connection with the Covered Transaction. For
purposes of the immediately preceding sentence, a cash-out under Section 7(a)(2)
above or acceleration under Section 7(a)(3) above will not, in and of itself, be
treated as the lapsing (or satisfaction) of a performance or other vesting
condition. In the case of Restricted Stock that does not vest and is not
forfeited in connection with the Covered Transaction, the Administrator may
require that any amounts delivered, exchanged or otherwise paid in respect of
such Stock in connection with the Covered Transaction be placed in escrow or
otherwise made subject to such restrictions as the Administrator deems
appropriate to carry out the intent of the Plan.

(b) Changes in and Distributions With Respect to Stock.

(1) Basic Adjustment Provisions. In the event of a stock dividend, stock split
or combination of shares (including a reverse stock split), recapitalization or
other change in the Company’s capital structure that constitutes an equity
restructuring within the meaning of FASB ASC 718 (or any successor provision),
the Administrator will make appropriate adjustments to the maximum number of
shares specified in Section 4(a) that may be delivered under the Plan and to the
maximum share limits described in Section 4(c), and will also make appropriate
adjustments to the number and kind of shares of stock or securities subject to
Awards then outstanding or subsequently granted, any exercise prices relating to
Awards and any other provision of Awards affected by such change.

(2) Certain Other Adjustments. The Administrator may also make adjustments of
the type described in Section 7(b)(1) above to take into account distributions
to stockholders other than those provided for in Section 7(a) and 7(b)(1), or
any other event, if the Administrator determines that adjustments are
appropriate to avoid distortion in the operation of the Plan.

(3) Continuing Application of Plan Terms. References in the Plan to shares of
Stock will be construed to include any stock or securities resulting from an
adjustment pursuant to this Section 7.

8. LEGAL CONDITIONS ON DELIVERY OF STOCK

The Company will not be obligated to deliver any shares of Stock pursuant to the
Plan or to remove any restriction from shares of Stock previously delivered
under the Plan until: (i) the Company is satisfied that all legal

 

7



--------------------------------------------------------------------------------

matters in connection with the issuance and delivery of such shares have been
addressed and resolved; (ii) if the outstanding Stock is at the time of delivery
listed on any stock exchange, the shares to be delivered have been listed or
authorized to be listed on such exchange upon official notice of issuance; and
(iii) all conditions of the Award have been satisfied or waived. The Company may
require, as a condition to exercise of the Award (or the delivery of shares of
Stock under the Award), such representations or agreements as counsel for the
Company may consider appropriate to avoid violation of the Securities Act, or
any applicable state or non-U.S. securities law. Any Stock required to be issued
to Participants under the Plan will be evidenced in such manner as the
Administrator may deem appropriate, including book-entry registration or
delivery of stock certificates. In the event that the Administrator determines
that Stock certificates will be issued to Participants under the Plan, the
Administrator may require that certificates evidencing Stock issued under the
Plan bear an appropriate legend reflecting any restriction on transfer
applicable to such Stock, and the Company may hold the certificates pending
lapse of the applicable restrictions.

9. AMENDMENT AND TERMINATION

The Administrator may at any time or times amend the Plan or any outstanding
Award for any purpose which may at the time be permitted by law, and may at any
time terminate the Plan as to any future grants of Awards; provided, that except
as otherwise expressly provided in the Plan the Administrator may not, without
the Participant’s consent, alter the terms of an Award so as to affect
materially and adversely the Participant’s rights under the Award, unless the
Administrator expressly reserved the right to do so at the time the Award was
granted. Any amendments to the Plan will be conditioned upon stockholder
approval only to the extent, if any, such approval is required by law (including
the Code and applicable stock exchange requirements), as determined by the
Administrator.

10. OTHER COMPENSATION ARRANGEMENTS

The existence of the Plan or the grant of any Award will not in any way affect
the Company’s right to award a person bonuses or other compensation in addition
to Awards under the Plan.

11. MISCELLANEOUS

(a) Waiver of Jury Trial. By accepting an Award under the Plan, each Participant
waives any right to a trial by jury in any action, proceeding or counterclaim
concerning any rights under the Plan and any Award, or under any amendment,
waiver, consent, instrument, document or other agreement delivered or which in
the future may be delivered in connection therewith, and agrees that any such
action, proceeding or counterclaim will be tried before a court and not before a
jury. By accepting an Award under the Plan, each Participant certifies that no
officer, representative, or attorney of the Company has represented, expressly
or otherwise, that the Company would not, in the event of any action, proceeding
or counterclaim, seek to enforce the foregoing waivers. Notwithstanding anything
to the contrary in the Plan, nothing herein is to be construed as limiting the
ability of the Company and a Participant to agree to submit disputes arising
under the Plan or any Award to binding arbitration or as limiting the ability of
the Company to require any eligible individual to agree to submit such disputes
to binding arbitration as a condition of receiving an Award.

(b) Limitation of Liability. Notwithstanding anything to the contrary in the
Plan, neither the Company, nor any Affiliate, nor the Administrator, nor any
person acting on behalf of the Company, any Affiliate, or the Administrator,
will be liable to any Participant or to the estate or beneficiary of any
Participant or to any other holder of an Award by reason of any acceleration of
income, or any additional tax (including any interest and penalties), asserted
by reason of the failure of an Award to satisfy the requirements of Section 422
or Section 409A or by reason of Section 4999 of the Code, or otherwise asserted
with respect to the Award.

12. ESTABLISHMENT OF SUB-PLANS

The Administrator may from time to time establish one or more sub-plans under
the Plan for purposes of satisfying applicable blue sky, securities or tax laws
of various jurisdictions. The Administrator will establish such sub-plans by
adopting supplements to the Plan setting forth (i) such limitations on the
Administrator’s discretion

 

8



--------------------------------------------------------------------------------

under the Plan as it deems necessary or desirable and (ii) such additional terms
and conditions not otherwise inconsistent with the Plan as it deems necessary or
desirable. All supplements so established will be deemed to be part of the Plan,
but each supplement will apply only to Participants within the affected
jurisdiction (as determined by the Administrator).

13. GOVERNING LAW

(a) Certain Requirements of Corporate Law. Awards will be granted and
administered consistent with the requirements of applicable Delaware law
relating to the issuance of stock and the consideration to be received therefor,
and with the applicable requirements of the stock exchanges or other trading
systems on which the Stock is listed or entered for trading, in each case as
determined by the Administrator.

(b) Other Matters. Except as otherwise provided by the express terms of an Award
agreement, under a sub-plan described in Section 12 or as provided in
Section 13(a) above, the provisions of the Plan and Awards and all claims or
disputes arising out of or based upon the Plan or any Award or relating to the
subject matter hereof or thereof will be governed by and construed in accordance
with the domestic substantive laws of the Commonwealth of Massachusetts without
giving effect to any choice or conflict of laws provision or rule that would
cause the application of the domestic substantive laws of any other
jurisdiction.

(c) Jurisdiction. By accepting an Award, each Participant will be deemed to
(a) have submitted irrevocably and unconditionally to the jurisdiction of the
federal and state courts located within the geographic boundaries of the United
States District Court for the District of Massachusetts for the purpose of any
suit, action or other proceeding arising out of or based upon the Plan or any
Award; (b) agree not to commence any suit, action or other proceeding arising
out of or based upon the Plan or an Award, except in the federal and state
courts located within the geographic boundaries of the United States District
Court for the District of Massachusetts; and (c) waive, and agree not to assert,
by way of motion as a defense or otherwise, in any such suit, action or
proceeding, any claim that it, he or she is not subject personally to the
jurisdiction of the above-named courts, that his or her property is exempt or
immune from attachment or execution, that the suit, action or proceeding is
brought in an inconvenient forum, that the venue of the suit, action or
proceeding is improper or that the Plan or an Award or the subject matter
thereof may not be enforced in or by such court.

 

9



--------------------------------------------------------------------------------

EXHIBIT A

Definition of Terms

The following terms, when used in the Plan, will have the meanings and be
subject to the provisions set forth below:

“Administrator”: The Compensation Committee, except that the Compensation
Committee may delegate (i) to one or more of its members (or one or more other
members of the Board (including the full Board)) such of its duties, powers and
responsibilities as it may determine; (ii) to one or more officers of the
Company the power to grant Awards to the extent permitted by the Delaware
General Corporation Law; and (iii) to such Employees or other persons as it
determines such ministerial tasks as it deems appropriate. In the event of any
delegation described in the preceding sentence, the term “Administrator” will
include the person or persons so delegated to the extent of such delegation.

“Affiliate”: Any corporation or other entity that stands in a relationship to
the Company that would result in the Company and such corporation or other
entity being treated as one employer under Section 414(b) and Section 414(c) of
the Code.

“Award”: Any or a combination of the following:

(i) Stock Options.

(ii) SARs.

(iii) Restricted Stock.

(iv) Unrestricted Stock.

(v) Stock Units, including Restricted Stock Units.

(vi) Performance Awards.

(vii) Awards (other than Awards described in (i) through (vi) above) that are
convertible into or otherwise based on Stock.

“Board”: The Board of Directors of the Company.

“Cause”: In the case of any Participant who is party to an employment or
severance-benefit agreement that contains a definition of “Cause,” the
definition set forth in such agreement will apply with respect to such
Participant under the Plan for so long as such agreement is in effect. In the
case of any other Participant, “Cause” will mean, as determined by the
Administrator in its reasonable judgment, (i) a substantial failure of the
Participant to perform the Participant’s duties and responsibilities to the
Company or subsidiaries or substantial negligence in the performance of such
duties and responsibilities; (ii) the commission by the Participant of a felony
or a crime involving moral turpitude; (iii) the commission by the Participant of
theft, fraud, embezzlement, material breach of trust or any material act of
dishonesty involving the Company or any of its subsidiaries; (iv) a significant
violation by the Participant of the code of conduct of the Company or its
subsidiaries of any material policy of the Company or its subsidiaries, or of
any statutory or common law duty of loyalty to the Company or its subsidiaries;
(v) material breach of any of the terms of the Plan or any Award made under the
Plan, or of the terms of any other agreement between the Company or subsidiaries
and the Participant; or (vi) other conduct by the Participant that could be
expected to be harmful to the business, interests or reputation of the Company.

 

10



--------------------------------------------------------------------------------

“Code”: The U.S. Internal Revenue Code of 1986, as from time to time amended and
in effect, or any successor statute as from time to time in effect.

“Compensation Committee”: The Compensation Committee of the Board.

“Company”: Bright Horizons Family Solutions Inc.

“Covered Transaction”: A Covered Transaction shall be deemed to take place if
hereafter:

(i) any Person (other than any Person which is a holder of Stock on the
Restatement Effective Date or any direct or indirect wholly-owned subsidiary of
the Company) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act) of securities of the Company representing more than 50% of the
combined voting power of the Company’s then-outstanding securities;

(ii) individuals who, as of the Restatement Effective Date, constitute the Board
(the “Continuing Directors”) cease for any reason to constitute a majority
thereof; provided, however, that any director who is not in office on the
Restatement Effective Date but whose election by the Board or whose nomination
for election by the Company’s stockholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors on
the Restatement Effective Date or whose election or nomination for election was
previously so approved shall be deemed to be a Continuing Director for purposes
of the Plan;

(iii) the consummation of the sale or other disposition of all or substantially
all of the assets of the Company, other than to a wholly-owned subsidiary of the
Company or to a holding company of which the Company is a direct or indirect
wholly-owned subsidiary prior to such transaction;

(iv) the consummation of a reorganization, merger or consolidation of the
Company, other than a reorganization, merger or consolidation which would result
in the combined voting power of the Company’s securities outstanding immediately
prior to the transaction continuing to represent (whether by remaining
outstanding or by being converted to voting securities of the surviving entity)
50% or more of the combined voting power of the Company’s then-outstanding
securities or the voting power of the voting securities of such surviving entity
outstanding immediately after such transaction; or

(v) consummation of a complete liquidation or dissolution of the Company.

Notwithstanding the foregoing provisions of this paragraph, a “Covered
Transaction” will not be deemed to have occurred solely because of the
acquisition of the securities of the Company (or any reporting requirement under
the Exchange Act relating thereto) by an employee benefit plan maintained by the
Company for its employees.

“Disability”: In the case of any Participant who is a party to an employment or
severance-benefit agreement that contains a definition of “Disability,” the
definition set forth in such agreement shall apply with respect to such
Participant under the Plan for so long as such agreement is in effect. In the
case of any other Participant, “Disability” shall mean a disability that would
entitle a Participant to long-term disability benefits under the Company’s
long-term disability plan in which the Participant participates.

“Employee”: Any person who is employed by the Company or an Affiliate.

“Employment”: A Participant’s employment or other service relationship with the
Company and its Affiliates. Employment will be deemed to continue, unless the
Administrator expressly provides otherwise, so long as the Participant is
employed by, or otherwise is providing services in a capacity described in
Section 5 to the Company or an Affiliate. If a Participant’s employment or other
service relationship is with an Affiliate and that entity ceases to be an
Affiliate, the Participant’s Employment will be deemed to have terminated when
the entity ceases to be an

 

11



--------------------------------------------------------------------------------

Affiliate unless the Participant transfers Employment to the Company or its
remaining Affiliates. Notwithstanding the foregoing and the definition of
“Affiliate” above, in construing the provisions of any Award relating to the
payment of “nonqualified deferred compensation” (subject to Section 409A) upon a
termination or cessation of Employment, references to termination or cessation
of employment, separation from service, retirement or similar or correlative
terms will be construed to require a “separation from service” (as that term is
defined in Section 1.409A-1(h) of the Treasury Regulations) from the Company and
from all other corporations and trades or businesses, if any, that would be
treated as a single “service recipient” with the Company under
Section 1.409A-1(h)(3) of the Treasury Regulations. The Company may, but need
not, elect in writing, subject to the applicable limitations under Section 409A,
any of the special elective rules prescribed in Section 1.409A-1(h) of the
Treasury Regulations for purposes of determining whether a “separation from
service” has occurred. Any such written election will be deemed a part of the
Plan.

“Exchange Act”: The Securities Exchange Act of 1934, as amended.

“ISO”: A Stock Option intended to be an “incentive stock option” within the
meaning of Section 422. Each Stock Option granted pursuant to the Plan will be
treated as providing by its terms that it is to be an NSO unless, as of the date
of grant, it is expressly designated as an ISO.

“NSO”: A Stock Option that is not intended to be an “incentive stock option”
within the meaning of Section 422.

“Original Effective Date”: January 11, 2013.

“Participant”: A person who is granted an Award under the Plan.

“Performance Award”: An Award subject to Performance Criteria.

“Performance Criteria”: Specified criteria, other than the mere continuation of
Employment or the mere passage of time, the satisfaction of which is a condition
for the grant, exercisability, vesting or full enjoyment of an Award. Such
criteria may include, but shall not be limited to measures of performance
relating to any or any combination of the following (measured either absolutely
or comparatively (including, without limitation, by reference to an index or
indices or the performance of one or more companies) and determined either on a
consolidated basis or, as the context permits, on a divisional, subsidiary, line
of business, project or geographical basis or in combinations thereof and
subject to such adjustments, if any, as the Administrator specifies): sales;
revenues; assets; expenses; earnings before or after deduction for all or any
portion of interest, taxes, depreciation, amortization or equity expense whether
or not on a continuing operations or an aggregate or per share basis; return on
equity, investment, capital, capital employed or assets; one or more operating
ratios; operating income or profit, including on an after-tax basis; net income;
borrowing levels, leverage ratios or credit rating; market share; capital
expenditures; cash flow; stock price; stockholder return; sales of particular
services; customer acquisition or retention; acquisitions and divestitures (in
whole or in part); joint ventures and strategic alliances; spin-offs, split-ups
and the like; reorganizations; center openings (including openings in new
markets); new service or product lines; or recapitalizations, restructurings,
financings (issuance of debt or equity) or refinancings. A Performance Criterion
and any targets with respect thereto determined by the Administrator need not be
based upon an increase, a positive or improved result or avoidance of loss. Any
Performance Criteria that are financial metrics may be determined in accordance
with United States Generally Accepted Accounting Principles (“GAAP”) or may be
adjusted when established (or at any time thereafter) to include or exclude any
items otherwise includable or excludable under GAAP. The Administrator may
provide that one or more of the Performance Criteria applicable to such Award
will be adjusted to reflect events (for example, but without limitation, the
impact of charges for restructurings, discontinued operations, mergers,
acquisitions, and other unusual or infrequently occurring items, and the
cumulative effects of tax or accounting changes, each as defined by U.S.
generally accepted accounting principles) occurring during the performance
period that affect the applicable Performance Criterion or Criteria.

 

12



--------------------------------------------------------------------------------

“Person”: An individual, a corporation, an association, a partnership, an
estate, a trust or other entity or organization (including a “group” as defined
in Section 13(d)(3) or 14(d)(2) of the Act), other than the Company or any of
its subsidiaries.

“Plan”: The Bright Horizons Family Solutions Inc. 2012 Omnibus Long-Term
Incentive Plan, as from time to time amended and in effect.

“Restatement Effective Date”: May 29, 2019, subject to approval by the Company’s
stockholders on such date.

“Restricted Stock”: Stock subject to restrictions requiring that it be
redelivered or offered for sale to the Company if specified conditions are not
satisfied.

“Restricted Stock Unit”: A Stock Unit that is, or as to which the delivery of
Stock or cash in lieu of Stock is, subject to the satisfaction of specified
performance or other vesting conditions.

“Retirement”: A Participant’s (i) retirement other than by reason of Disability
from service with the Company upon or after attaining age sixty-five (65) or
(ii) earlier retirement other than by reason of Disability from service with the
Company with the express consent of the Company at or before the time of such
retirement, provided that the Participant has attained the age of fifty (50) and
has been employed by the Company or its subsidiaries for at least fifteen
(15) years at the time of such retirement.

“SAR”: A right entitling the holder upon exercise to receive an amount (payable
in cash or in shares of Stock of equivalent value) equal to the excess of the
fair market value of the shares of Stock subject to the right over the base
value from which appreciation under the SAR is to be measured.

“Section 409A”: Section 409A of the Code.

“Section 422”: Section 422 of the Code.

“Securities Act”: The Securities Act of 1933, as amended.

“Substitute Awards”: Awards of an acquired company that are converted, replaced
or adjusted in connection with the acquisition.

“Stock”: Common stock of the Company, par value $0.001 per share.

“Stock Option”: An option entitling the holder to acquire shares of Stock upon
payment of the exercise price.

“Stock Unit”: An unfunded and unsecured promise, denominated in shares of Stock,
to deliver Stock or cash measured by the value of Stock in the future.

“Unrestricted Stock”: Stock not subject to any restrictions under the terms of
the Award.

 

13